Citation Nr: 0317710	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-05 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
and knee disability.

2.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel









INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an August 1996 RO decision that denied service 
connection for a bilateral leg and knee disability (claimed 
as involving inflammation, soreness, immobility) and 
depression.  In December 1999, the Board remanded the claims 
to the RO for additional action.  


FINDINGS OF FACT

1.  A bilateral leg and knee disability began years after 
service and was not caused by any incident of service.

2.  Depression began years after service and was not caused 
by any incident of service.


CONCLUSIONS OF LAW

1.  A bilateral leg and knee disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had a period of active duty for training from 
January 1979 to April 1979, and he had a period of active 
duty from September 1979 to November 1983.  His service 
medical records do not show chronic disability of the legs or 
knees, nor do they show a psychiatric disorder.

In February 1984 the veteran filed for service connection for 
conditions not involved in the present appeal.  At a VA 
general medical examination in March 1984, various problems 
were noted, but there was no indication of a disability of 
the legs or knees.  On examination of the psychiatric system, 
mild anxiety was noted, but a chronic psychiatric disorder 
was not diagnosed at this examination.

In a July 1986 statement, the veteran said he had 
inflammation of the right foot and of the legs.  

VA medical records show that in July 1995 the veteran gave a 
history of pain for 15 years, and X-rays of the knees were 
normal.  He underwent an arthrocentesis for left knee 
swelling in August 1995.  There was a diagnosis of gout.  A 
VA summary from the hospitalization recited the veteran's 
account of having had knee swelling ever since a "war 
injury" about 15 years earlier.  Another August 1995 
treatment record notes he gave a history of arthritis for 20 
years.  The veteran complained of edema in both feet and legs 
in November 1995.  He was treated for pain in both knees in 
February 1996, reportedly recurrent for 15 years.  Records 
reflect an assessment of gout.  In June 1996, the veteran 
reported he had leg problems and resulting depression since 
service.  In January 1997, he was seen with symptoms of sleep 
problems and hearing voices.  In August 1999, the veteran 
presented with a depressed affect; the diagnosis was 
dysthymic disorder.  The diagnosis in September 1999 was 
depressive disorder.

In January 2000, the RO requested that the veteran submit 
records of treatment at Grady Memorial Hospital in Atlanta, 
Georgia.  In July 2000, the RO asked the veteran to provide 
authorization for the medical provider for those records.

Medical records show the veteran was treated for complaints 
of pain and swelling in the knees and feet in August 2000.  
He stated that the condition had been present on and off for 
20 years and that it had worsened in the last month.

In December 2000, the RO sought medical records from Grady 
Memorial Hospital (Grady Health System) in Atlanta, Georgia.  
In February 2001, the medical provider replied that it had 
been unable to locate records for the veteran.

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  The VA attempted to obtain all reported records, 
including from a private source who reportedly rendered 
medical treatment.  Upon notification by that provider that 
it was unable to locate information for the veteran, the RO 
notified the veteran of this and requested that he provide 
alternative evidence or his own copies of the reported 
private treatment; he did not reply.  The RO has also 
requested that the veteran provide a special authorization 
form from that medical provider, and the veteran has not done 
so.  The duty to assist is not a one-way street.  See 38 
C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1990).  
The VA has undertaken all reasonable efforts to obtain 
identified evidence.  Under the circumstances of this case, 
VA examination is not necessary to decide the claims.  The VA 
has satisfied the notice and duty to assist provisions of the 
law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service medical records from the veteran's 1979-1983 active 
duty do not show a disability of the legs or knees.  No such 
disorder was shown at a VA examination shortly after service 
in 1984.  Medical records from the 1990s note some leg/knee 
problems, but there is no competent medical evidence to 
suggest that the problems are related to service.  Some of 
the recent medical records mention the veteran gave a history 
of leg and knee problems dating from service.  However, such 
is not competent medical evidence of a service nexus, and is 
only a mere recitation of the veteran's self-reported and 
inaccurate history.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  As a layman, the veteran has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With regard to depression, service medical records from the 
veteran's 1979-1983 active duty do not show any psychiatric 
problems.  At a VA general medical examination in 1984, some 
mild anxiety was noted, but there was no diagnosis of a 
chronic psychiatric disorder.  Medical records from a number 
of years later show depression, but the medical evidence does 
not suggest that it is due to service.  

The weight of the credible evidence establishes that a 
bilateral leg/knee disability and depression began years 
after service and were not caused by any incident of service.  
The claimed conditions were not incurred in or aggravated by 
active service.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is 
inapplicable, and the claims for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for a bilateral leg and knee disability 
is denied.

Service connection for depression is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

